Citation Nr: 0109511	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-24 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
a service-connected disability characterized as residuals of 
shell fragment wounds to the neck and left shoulder area, 
involving Muscle Group I, with a history of left shoulder 
sprain.  

2.  Entitlement to an increased evaluation of a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran has verified active duty service from September 
1967 to April 1970.  Review of his claims folder shows 
additional active service from April 1970 to April 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions (RDs) rendered in August 1999, by the 
Nashville, Tennessee, Regional Office (RO); and in October 
1996, by the Sioux Falls Medical and Regional Office center 
of the Department of Veterans Affairs, where the benefits 
sought on appeal were denied.  We note in this regard that 
the notice associated with the Sioux Falls RD was issued by 
the Louisville, Kentucky RO.  

As a preliminary matter, we note that the issue of 
entitlement to service connection for residuals of a shell 
fragment wound to Muscle Group 23 was denied in a November 
1999 rating decision (RD).  An April 2000 VA Form 646 
submitted by the veteran's representative appears to include 
argument with respect to this issue.    Thus, this matter is 
referred to the RO for the appropriate action.  



FINDINGS OF FACT

1.  The residuals of a muscle injury characterized as a shell 
fragment wound to the neck and left shoulder area are 
manifested primarily by subjective complaints of pain, which 
are mild to moderately limiting.

2.  On March 1, 2000, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of the left knee appeal is requested.


CONCLUSIONS OF LAW

1.  The criteria for a evaluation greater than 10 percent for 
residuals of shell fragment wounds to the neck and left 
shoulder area, involving Muscle Group I, with a history of 
left shoulder sprain have not been met, 38 U.S.C.A. §§ 1155 
(West 1991); 38 C.F.R. §§ 4.56, 4.71a, 4.118 Diagnostic Codes 
5200, 5201, 5202, 5203, 5290, 5301, 7800, 7803, 7804, 7805 
(2000); and referral for consideration of an extra-schedular 
rating is not warranted by the evidence in this case.  
38 C.F.R. § 3.321(b)(1) (2000).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an evaluation greater than 10 percent for 
a service-connected disability characterized as residuals of 
shell fragment wounds to the neck and left shoulder area, 
involving Muscle Group I, with a history of left shoulder 
sprain.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, ____ 
(2000).  The RO requested and received the veteran's VA 
treatment records.  In response to the RO's request, he 
specifically reported receiving no private treatment, (see VA 
Form 21-4138, February 1998) and he has not reported 
receiving any private treatment at any other time.  There is 
no indication of any additional records which the RO failed 
to obtain.  The RO also provided the veteran appropriate VA 
examinations.  No further assistance to the veteran is 
required.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2000).  For a claim for an increased 
rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2000), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2000).  

The severity of injuries to Muscle Group I are ascertained by 
the application of criteria set forth at Diagnostic Code 5301 
of the Schedule.  The criteria provided for Group I 
contemplates the function of the upward rotation of the 
scapula, and elevation of the arm above the shoulder level.  
A slight disability is evaluated as zero percent disabling.  
The 10 percent rating currently in effect reflects a moderate 
disability.  A moderately severe disability is evaluated as 
30 percent disabling, while a severe disability is evaluated 
as 40 percent disabling.  

The provisions of 38 C.F.R. § 4.56 stipulate findings 
requisite to a determination that a muscle injury is slight, 
moderate, moderately severe or severe in nature.  Further, 
for VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 4.56 
(c) (2000).  

A slight type of muscle disability is a simple wound of 
muscle without debridement or infection.  The SMRs would show 
a record of a superficial wound, with brief treatment and 
return to duty, as well as healing with good functional 
results.  Objectively, there would be a minimal scar, no 
evidence of fascia defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments would be 
retained in muscle tissue.  

A moderate type of muscle disability would be a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effects, residuals of debridement, or prolonged 
infection.  SMRs would show treatment for the wound and a 
consistent complaint of muscle disability as defined in 
paragraph (c) above, particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscle.  Entrance and exit scars 
would indicate the short track of missile, with some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold for fatigue when 
compared to sound site.  

A moderately severe type of muscle injury contemplates a 
through and through or deep penetrating wound by small high 
velocity missile or large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  SMRs would show hospitalization 
for a prolonged period for treatment of wound.  The record 
would be consistent with complaints of signs and symptoms of 
muscle disability as defined in paragraph (c), and if 
present, evidence of inability to keep up with work 
requirements.  Entrance and exit scars would indicate track 
of missile through one or more Muscle Groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles when compared with sound side.  
Tests of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  

A severe type of injury would show a through and through or 
deep penetrating wound due to high velocity missile, or large 
or multiple low velocity missiles, or with shattering bone 
fractures or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The SMRs would show 
hospitalization for a prolonged period for treatment of 
wound.  The record would be consistent with complaints of 
signs and symptoms of muscle disability as defined in 
paragraph (c), and if present, evidence of inability to keep 
up with work requirements.  Objectively, ragged depressed and 
adherent scars showing wide damage to Muscle Groups in 
missile track would be shown, as would palpation showing loss 
of deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles would swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements when compared with the corresponding muscles of the 
uninjured side would indicate severe impairment in function.  
Additionally, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile, (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, 
(C) diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests, (D) visible or measurable 
atrophy, (E) adaptive contraction of an opposing group of 
muscles, (F) atrophy of Muscle Groups not in the track of 
missiles, particularly of the trapezius and serratus in 
wounds of the shoulder girdle, and (G) induration or atrophy 
of an entire muscle following simple piercing by a 
projectile.  

Additionally, the Schedule evaluates a disfiguring scar of 
the head, face or neck under Diagnostic Code 7800, and a 
superficial scar disability under Diagnostic Codes 7803 and 
7804.  Poorly nourished superficial scars with repeated 
ulceration are evaluated as 10 percent disabling; and scars 
that are superficial and tender and painful on objective 
demonstration are also evaluated as 10 percent disabling, 
respectively.  Other scars are rated on the limitation of the 
function of the part affected under Diagnostic Code 7805.

Disabilities of the shoulder and arm are evaluated under 
rating criteria that contemplate ankylosis of scapulohumeral 
articulation (Diagnostic Codes 5200), limitation of motion of 
the arm (Diagnostic Code 5201), other impairment of the 
humerus (Diagnostic Code 5202), or impairment of the clavicle 
or scapula (Diagnostic Code 5203). 

Where arm limitation of motion of is limited to 25 degrees 
from the side, a 40 percent evaluation is assigned for the 
major side, and 30 percent is assigned for the minor side, 
under Diagnostic Code 5201.  Limitation of motion midway 
between the side and shoulder level contemplates a 30 percent 
and 20 percent evaluation for the major and minor sides, 
respectively; while limitation of motion at shoulder level 
contemplates a 20 percent evaluation.  

Other impairments of the humerus are evaluated under 
Diagnostic Code 5202.  Loss of head of the humerus (flail 
shoulder) is evaluated as 80 percent disabling for a major 
side, and 70 percent disabling for the minor side.  Nonunion 
of the humerus (false flail joint) is evaluated as 60 percent 
and 50 percent disabling, for the major and minor sides, 
respectively; while fibrous union of is evaluated as 50 and 
40 percent disabling respectively.  Recurrent dislocation of 
the humerus at the scapulohumeral joint, or malunion of the 
humerus, is evaluated at either 30 or 20 percent disabling.  

Impairment of the clavicle or scapula is contemplated by 
Diagnostic Code 5203.  Dislocation of the clavicle or scapula 
is evaluated as 20 percent disabling, while nonunion is 
evaluated as 20 percent disabling when loose movement is 
present, and 10 percent disabling without loose movement.  
Malunion of the clavicle or scapula is evaluated as 10 
percent disabling, or is evaluated on the impairment in 
function of a contiguous joint.

The veteran contends that an evaluation greater than 10 
percent for his disability characterized as residuals of 
shell fragment wounds to the neck and left shoulder area, 
with a history of left shoulder sprain, is warranted.  For 
the following reasons and bases, the Board determines that 
the preponderance of the evidence is against the claim, and 
that his claim must be denied.  38 C.F.R. §§ 3.102, 4.3 
(2000).

Historically, the veteran was service-connected for residuals 
of shell fragment wounds to the neck and left shoulder area, 
involving Muscle Group I, with a history of left shoulder 
sprain, in a December 1976 RD.  The RO noted that the 
veteran's service medical records (SMRs) showed that he was 
diagnosed with chronic shoulder strain.  

Those SMRs also show that the veteran had a papilloma removed 
from the left posterior side of his neck in December 1967, 
that he repeatedly had cysts drained from the left side of 
his neck in a September 1969 record, and that a scar, which 
had been present for one year, was excised from the base of 
his left neck in March 1970.  The report of a January 1976 
examination shows that his head, face, neck and scalp were 
clinically evaluated as normal, as were his upper extremities 
and spine.   

The RO also noted the results of an October 1976 VA 
examination, which showed that the veteran complained of 
fairly severe pain of his left scapula, and pain over the 
"shrapnel scars in his neck and left shoulder."  The 
results of the x-ray examination reportedly showed no opaque 
foreign bodies.  The examiner's findings included a 2 1/2 inch 
long by 1/2 inch wide scar on the left cervical area, from the 
4th vertebra to the 5th or 6th vertebrae, at Muscle Group I, 
which appeared "to be deep and to have involved some 
muscles".  Superficial scars were also noted on the right, 
and at the midportion of the left scapula, superior to the 
spine.  Service connection for residuals of shell fragment 
wounds to the neck and left shoulder area, involving Muscle 
Group I, with a history of left shoulder sprain, was 
established.  

The recent evidence includes VAE reports dated July 1998 and 
May 1999, as well as outpatient treatment records.  

VA x-ray examination reports dated January 1997 show that the 
veteran's left shoulder and neck were found to be normal.  A 
treatment note also dated January 1997 shows that the 
veteran's left shoulder was assessed as normal.  A July 1998 
x-ray examination report shows that both shoulders were found 
to be normal.  

The report of the July 1998 VAE shows that the veteran 
complained of pain in his left shoulder while working and 
lifting objects overhead.  Objective findings revealed an 
irregular scar, approximately two inches in length on the 
posterior aspect of the left side of the base of the neck.  
He had a full range of motion of the neck.  There was no 
muscular atrophy or demonstrable weakness in the upper 
extremities.  There was full range of motion in both 
shoulders.  There was mild crepitation on motion of the left 
shoulder.  X-ray films of both shoulders reportedly revealed 
no bone or joint abnormality.  The pertinent diagnosis was 
"History consistent with previous dislocation of the left 
shoulder with chronic pain and crepitation on motion".  The 
examiner commented that "It is my opinion that [the veteran] 
does exhibit objective evidence of pain on certain activities 
with the left shoulder... .  It is likely during these flare-
ups he would have an increase in functional disabilities due 
to exacerbation of the pain in the ... left shoulder.  Due to 
the chronic pain, it is my opinion that he does exhibit 
excess fatigability and incoordination with the ...left 
shoulder.  There is no demonstrable instability of the...left 
shoulder."  

The report of the May 1999 VAE shows that the veteran 
reported a history of intermittent pain in his lower neck 
which is associated with attempting to lift objects over his 
head, and that this pain often radiates into his left 
shoulder.  There was no associated motor or sensory loss, but 
he did have subjective weakness in his left upper extremity.  
On physical examination, the examiner found an approximate 4 
cm scar at the base of the posterior neck.  There was no 
associated erythema or skin retraction.  Rotation was from 
zero to 30 degrees bilaterally, forward flexion was normal, 
extension backward was normal, and lateral flexion was zero 
to 20 degrees bilaterally.  There was mild pain with lateral 
flexion.  Left shoulder examination was normal.  Full range 
of motion with normal forward elevation, abduction, internal 
and external rotations was found.  The pertinent diagnoses 
included: (1) cervical spine pain likely secondary to 
pervious shrapnel injury.  This appears to be mild to 
moderately limiting; and (2) left shoulder pain as likely as 
not related to reported rotator cuff injury.  This is mildly 
limiting.  

We find that the preponderance of the evidence is against the 
veteran's claim for an increased rating for residuals of 
shell fragment wounds to the neck and left shoulder area, 
with a history of left shoulder sprain disability.  First, a 
moderately severe or severe muscle injury is not shown by the 
medical evidence.  38 C.F.R. § 4.56.  An increased rating is 
similarly not warranted for a scar disability.  Finally, the 
service-connected disability does not warrant a greater 
rating for an additional disability of the shoulder or arm as 
contemplated by Diagnostic Codes 5200 to 5203, or limitation 
of motion of the cervical spine 5290.  

First, a review of the SMRs does not show that the veteran 
suffered a through and through or deep penetrating wound by a 
small high velocity missile or a large low velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  They also do not show 
that the veteran was hospitalized for a prolonged period for 
treatment of any left shoulder or cervical wound.  There are 
no indications of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles.  Specifically, no muscular 
atrophy, demonstrable weakness or demonstrable instability 
was found at the July 1998 VAE.  No associated motor or 
sensory loss was found at the May 1999 VAE.  Full range of 
motion was noted in both the neck and the left shoulder at 
the July 1998 VAE.  An almost full range of motion of the 
left shoulder was again found at the May 1999 VAE.  

Thus, although the veteran manifested subjective complaints 
of pain and weakness, we find the clinical findings most 
probative in this regard.  In contrast to his shoulder, the 
examiner of the May 1999 VAE did find that the pain from the 
service-connected disability appeared to be mild to 
moderately limiting his cervical area.  As the clinical 
evidence does not show that a moderately severe muscle injury 
is manifested, the requisite criteria for a severe muscle 
injury are similarly not met.  The May 1999 examiner opined 
that the cervical pain due to "shrapnel injury" appeared to 
be mild to moderately limiting, and the July 1998 examiner 
found that the veteran would experience some fatigability and 
incoordination due to pain of his left shoulder during 
"flare-ups", thus, we determine that this evidence most 
closely approximates a moderate muscle injury under 38 C.F.R. 
§ 4.56 (2000).  

With respect to a scar disability, we note that both 
examiners of the July 1998 and May 1999 VA examinations found 
only the one scar at the base of the posterior neck.  
Although it was described as irregular, it was noted that 
there was no erythema or skin reaction.  Although additional 
superficial scars were noted in October 1976, only one deep 
scar is shown by the medical evidence of record.  The current 
evidence does not show that there are superficial scars 
present which are either ulcerated, or tender and painful, so 
that additional ratings could be established under Diagnostic 
Codes 7803 or 7804.  Although the veteran does manifest some 
scars on the back of his neck, they are not shown to be 
disfiguring, thus, ratings under Diagnostic Code 7800 
(deformity of one side of the face, lips, eyes or auricles) 
are also not warranted.  Finally, the evidence simply does 
not show that an evaluation under Diagnostic Code 7805 is 
warranted.

The evidence also does not show limitation of arm motion, 
other impairments of the humerus, or impairment of the 
clavicle or scapula under Diagnostic Codes 5201, 5202, or 
5203.  Similarly, ankylosis of scapulohumeral articulation is 
not shown, thus ratings under Diagnostic Code 5200 are not 
warranted in this case.  Although the May 1999 VAE shows that 
the veteran was assessed with left shoulder pain, we must 
point out that the VA examination reports show almost full 
range of motion of the shoulder, specifically, the May 1999 
VAE showed normal forward elevation, abduction, internal and 
external rotation.  Repeated x-ray examinations revealed no 
abnormalities.  Thus, there is no left shoulder disability 
shown apart from the moderate muscle injury.  

Finally, we note that the examiner at the May 1999 VAE found 
that the veteran's cervical spine pain, likely secondary to 
previous shrapnel injury, appeared to be mildly to moderately 
limiting.  However, this symptomatology is the primary 
manifestation of his rating for a moderate muscle injury and 
at any rate is not so severe as to warrant an increased 
rating. 

As the preponderance of the evidence is against the veteran's 
claim, entitlement to an increased evaluation for residuals 
of shell fragment wounds to the neck and left shoulder area, 
involving Muscle Group I, with a history of left shoulder 
sprain, must be denied.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2000).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2000).

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
periods of hospitalization for his service-connected 
condition.  Treatment records are essentially negative for 
any mention of a current neck or left shoulder disability 
apart from the subjective complaints described above.  There 
is no evidence in the claims file to suggest that marked 
interference with employment is the result this condition.  
Thus, the Board finds that the absence of evidence presenting 
such exceptional circumstances preponderates against 
referring the claim for consideration of an extra-schedular 
rating for the service-connected disability.  The disability 
is appropriately rated under the schedular criteria.


II.  Entitlement to an increased evaluation of a left knee 
disability.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.



ORDER

Entitlement to an evaluation greater than 10 percent for a 
service-connected disability characterized as residuals of 
shell fragment wounds to the neck and left shoulder area, 
involving Muscle Group I, with a history of left shoulder 
sprain, is denied.  

The appeal for an increased evaluation of a left knee 
disability is dismissed.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

